UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JAMES RAMSEY,                       )
                                    )
                     Petitioner,    )
                                    )
             v.                     )               Civil Action No. 07-0433 (PLF)
                                    )
EDWARD F. REILLY,                   )
 Chairman, United States Parole     )
 Commission,                        )
                                    )
                     Respondent.1   )
____________________________________)


                                              ORDER

              For the reasons stated in the accompanying Memorandum Opinion, it is hereby

              ORDERED that the petition for a writ of coram nobis or, in the alternative, for

habeas corpus [1] is DENIED; and it is

              FURTHER ORDERED that all other pending motions are DENIED as moot; and

it is

              FURTHER ORDERED that this civil action is DISMISSED. This is a final

appealable Order. See Fed. R. App. P. 4(a).

              SO ORDERED.

                                                     /s/
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: May 4, 2009

        1
              The Court has substituted as the defendant Edward F. Reilly, Jr., the current
Chairman of the United States Parole Commission, for former Chairman Michael J. Gaines
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.